 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-CR-199-JAD-DJA
 4
                   Plaintiff,                          ORDER Granting ECF No. 34
 5
            v.
 6
     JOSE ALFREDO MOLINA-GUERRERO,
 7
                   Defendant.
 8
 9
10          Good cause appearing, IT IS ORDERED that the revocation hearing currently

11   scheduled for Monday, April 20, 2020 at 2:30 p.m., be vacated and continued to June 15,

12   2020, at 9:30 a.m.

13          DATED this 8th day of April, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   4
